BEA, Circuit Judge,
concurring in part and dissenting in part:
I concur in the disposition except that I would dismiss the petition for review of the motion to reconsider for lack of jurisdiction. We must review only the IJ’s order here because “the BIA [did] not perform an independent review of the IJ’s decision and instead defer[red] to the IJ’s exercise of his ... discretion.” Campos-Granillo v. INS, 12 F.3d 849, 852 (9th Cir.1993). “Under [8 U.S.C. § 1252(a)(2)(B)(i)], we lack jurisdiction to review discretionary decisions in the cancellation of removal context.” Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1005 (9th Cir.2003). Here, although the IJ erred by finding Flores Barajas fit within a per se category of aliens not to have good moral character, the IJ also recognized he had discretion to arrive at the same result by exercising his discretion. See Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997) (“Apart from the per se categories, ... whether an alien has good moral character is an inquiry appropriate for the Attorney General’s discretion.”). Therefore, I would dismiss Flores Barajas’s petition to review her motion to reconsider because we lack jurisdiction to review the IJ’s exercise of discretion.